DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claims should end with a period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Authentication logic configured to generate/obtain”, “Controller configured to control/provide”, “Translation logic configured to translate”, “Counter configured to provide”, and “Cache configured to store” in claims 10-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “Authentication logic configured to generate/obtain”, “Translation logic configured to translate”, and “Counter configured to provide” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 10-16 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13 and 16-22 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Bolotov et al. (US-20190050347).
a.	Referring to claims 1, 10, 17 and 18:
	Regarding claims 1, 10, 17 and 18, Bolotov teaches a method comprising: generating, at a memory controller comprising authentication logic, a plurality of access codes, each access code of the plurality of access codes for a respective memory region of a plurality of memory regions of a memory device of a plurality of memory devices based partly on a provisioned key (Para 33 and 35… authentication codes based on a key for access to multiple memory regions); writing the plurality of access codes to a cache coupled to the memory controller (Para 19, 35 and 63…. authentication codes stored in cache memory); and writing, via a memory bus, each respective access code of the plurality of access codes to a cache of the memory device (Para 43 and 75… write of the authentication code to memory).  
a.	Referring to claims 2 and 16:
	Regarding claims 2 and 16, Bolotov teaches the method of claim 1, further comprising: obtaining a reset indication and a count value from a counter of the memory controller to reset the plurality of access codes (Para 76-77… reset logic and counter value to refresh the authentication codes); responsive to the reset indication, generating, another plurality of access codes, each other access code of the other plurality of access codes for the respective memory region of the plurality of memory regions based partly on the provisioned key and the count value.in  (Para 50 and 75…. updated authentication codes based on the reset logic which refreshes the codes)
a.	Referring to claims 3 and 4:
	Regarding claims 3 and 4, Bolotov teaches the method of claim 2, further comprising: erasing the plurality of access codes from the cache of the memory controller; and storing the other plurality of access codes in the cache of the memory controller (Para 75-77…. refreshing the authentication codes deletes and re-writes the old codes).  
a.	Referring to claim 5:
	Regarding claim 5, Bolotov teaches the method of claim 1, wherein the authentication logic comprises a hash-based message authentication code (HMAC) (Para 20…. message authentication codes).  
a.	Referring to claims 6 and 13:
	Regarding claims 6 and 13, Bolotov teaches the method of claim 1, further comprising: obtaining, from a host computing device, a memory access request associated with the memory device of the plurality of memory devices, the memory access request comprising a memory address of the memory device and an access code; responsive to the memory access request: comparing, at the authentication logic, the access code with the stored plurality of access codes in the cache of the memory controller; and responsive to matching the access code, performing a memory access operation associated with the memory access request (See the rejection in claim 1 and Para 57…. comparing and matching a received authentication code with stored authentication code to allow read/write).  
a.	Referring to claim 9:
	Regarding claim 9, Bolotov teaches the method of claim 1, further comprising: obtaining, from a host computing device, a memory access request comprising a memory address associated with one of the plurality of memory devices; and utilizing the provisioned key and the memory address as an initialization vector for an authenticated stream cipher to generate the plurality of access codes for the at least respective memory region of the plurality of memory regions of the memory device (see the rejection in claim 1 and the initialization vector in Para 37).  
a.	Referring to claims 11 and 19:
	Regarding claims 11 and 19, Bolotov teaches the apparatus of claim 10, wherein the memory device comprises a NAND memory device and the memory bus is configured to operate in accordance with an NVDIMM protocol (Para 18).  
a.	Referring to claims 12, 20 and 21:
	Regarding claims 12, 20 and 21, Bolotov teaches the apparatus of claim 10, wherein the authentication logic is further configured to obtain a memory access request comprising a memory address and an access code from a host computing device via a PCIe bus (Para 24… access request comprising address and code).
a.	Referring to claim 22:
	Regarding claim 22, Bolotov teaches the memory of claim 20, wherein the operations further comprising: responsive to the match determination, obtaining, at the control logic of the memory, an additional control signal indicative that data is to be accessed at the physical memory address 96).  
Allowable Subject Matter
Claims 7, 8, 14, 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497